In The
Court of Appeals
For The
First District of Texas
____________
NO. 01-02-00948-CR
NO. 01-02-00949-CR
____________

CESAR GUADALUPE RODRIGUEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause Nos. 896456 & 896457




MEMORANDUM OPINION
           Cesar Guadalupe Rodriguez, appellant, was charged with committing two felony
offenses of aggravated sexual assault. Appellant pled guilty on both offenses.  The court
ordered a pre-sentence investigation and held a hearing for the purpose of assessing
appellant’s punishment.  The court assessed appellant’s punishment on both cases at 10 years
confinement.  We dismiss for lack of jurisdiction.
           Appellant was sentenced on July 18, 2002.  Appellant filed a pro se notice of appeal,
and did not file a motion for new trial.  Texas rule of appellate procedure 26.2(a) provides
that when no motion for new trial has been filed, the notice of appeal must be filed within
30 days after the day sentence is imposed.  Tex. R. App. P. 26.2(a)  Texas rule of appellate
procedure 9.2(b) provides that a mailed document is timely filed if it is deposited in the mail
on or before the last day for filing.  A legible postmark affixed by the United States Postal
Service will be considered conclusive proof of the date of mailing.  See Tex. R. App. P.
9.2(b)(2)(A).  The record shows that the notice of appeal was postmarked on August 20,
2002 and filed on August 22, 2002.  Therefore appellant’s notice of appeal was untimely
filed and we do not have jurisdiction to consider his appeal.
Conclusion
           We dismiss appellant’s appeal for lack of jurisdiction.  
 
                                                                             PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.